Opinion by
Mr. Justice McIvbr,
*600This was a case in chancery by certain legatees of William Hall, deceased, against the executor of the will and others. The following points were ruled:
*6011. A decree of Chan. Carroll in this cause in 1866, construing the will, declaring the interests of the several parties, directing the executor to render an account of the “cotton and other visible personal estate,” and that the life-tenants give bond for the forthcoming of the property at the termination of the life estate, was not an adjudication upon the accounts of the executor, and did not prevent further proceedings to that end.
2. Credit allowed without any voucher to sustain it, and not claimed in the account filed by the executor, overruled.
3. An executor should not be allowed fees paid a surveyor for designating the lines between several devises described in the will by metes and bounds.
4. A finding of fact by the master, ’ concurred in by the Circuit judge, approved.
5. No testimony is incompetent under section 400 of the code, if not objected to at the time when offered.
6. Where an executor permitted all the assets of an estate to go into the hands of the life-tenants, without providing for debts out-standing, and then paid those debts with his own money, he is not entitled to interest on the amounts so paid.
7. The Circuit judge having allowed commissions to an executor who had failed to make returns, this court will not interfere with the judge’s discretion.
8. A legatee, at the time (1866) a married woman, is not liable for any part of a note given by the executor, and the widow to the attorney then representing them, this legatee’s interest not being involved in the litigation on the side represented by such attorney. A surrender of property by the widow to the other parties, this legatee included, in consideration of the widow’s release from her liability on this note, does not show an acknowledgment of liability by such legatee.
Judgment of Fraser, J., affirmed, and judgment of Pressley, J., with slight modification, also affirmed.